Citation Nr: 1205444	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  07-28 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected thoracic spine facet with hypertrophy and degenerative changes.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1985 to February 1986 and from March 1986 to October 2005.     

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this case in April 2011.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  However, in one of the VA treatment records that was obtained on remand from the Tuskegee VAMC, it was noted that the Veteran received all of his care through tricare at Fort Benning, and continued to receive treatment there.  This fact was also highlighted by the Veteran's representative in his October 2011 brief.  Here the most recent treatment record from Fort Benning is dated in March 2007, and is nearly four years old.

VA's duty to assist includes obtaining records in the custody of a federal department or agency.  38  C.F.R. § 3.159(c) (2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  

VA is on notice that more recent treatment records are potentially available and has a duty to seek to obtain these records.  As such, the Board has no choice but to remand the case once again.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from Fort Benning from February 2007 to the present.  A negative response is requested if no records are available.  

2.  Obtain VA treatment records from July 2011 to the present.

3.  Then, conduct any additional development that logically flows from these records.

4.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



